DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner’s Comment
Applicant has filed an after final amendment to the claims, which further define the claimed invention. 
The amendments to the claims were discussed in the interview with Applicant’s attorney, Mr. BRANDON J KENNEDY.  Proposed amendment to the claim would further define the invention over the applied prior art. 
Upon consideration of the amendment to the claims, prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Publication No. 2009/0223983 A1 to LEARY, in Figure 3b discloses a gauntlet to break the swab from the stork, but is silent to the recess in the rim surface for engaging and gripping the shaft portion of the swab. 
US Publication No. 2007/0299364 A1 to SANGHA, in Figure 14 discloses a shaft with a score for breaking in a particular location to place into a vial.  The swab 14 is introduced into a vial 72 and by firmly biasing swab 14 against the wall of vial 72, shaft 22 may be caused to break along score line 70, thereby releasing swab 14 from shaft 22 and allowing the depositing of swab 14 within vial 72.  There is no recess in the rim surface.  
US Publication No. 2004/0170536 A1 to DAYKIN, in Figure 5 discloses a swab tip to be separated from a handle by placing it in a container and squeezing the container and breaking the tip form the handle.  This reference also absent the recesses in the rim. 
US Publication No. 2004/0189311 to GLEZER, Figure 28 and 29 discloses a swab with a swab head to be separated in a sample chamber using active features to promote a facile and reproducible break of swab within the sample chamber.  Active features may include one or more actuatable mechanisms arranged and configured within the sample chamber for cleaving the swab, e.g., a "guillotine" device similar to a cigar cutter that can be actuated by a user exerting a force upon the device, but like the other reference mentioned above, this reference is silent in regards to a recess in the rim.  While the GLEZER reference includes features not previously seen in the other applied references, include the guillotine type mechanism for engaging the shaft portion, however it is not the same as what is claimed in the instant invention. 
NOTICE OF ALLOWABILITY
The following is an examiner’s statement of reasons for allowance:
The evidence collection and storage apparatus as recited in Claim 52 is not found or suggested in the prior art previously used or newly cited prior art.  In particular, the feature which is not found in the prior art is “wherein the container body includes a container body upper rim defining the cavity opening, the container body upper rim including a swab head portion removing means in the form of a recess in the rim surface, the rim recess shaped to receive and engage at least a part of the shaft portion of the swab , such that when the container lid is closed towards the container body, the shaft portion is engaged and gripped by the rim recess and container lid simultaneously”.  While GLEZER teaches an active feature which reads on the swab head removing means, this is not a recess in the rim surface.  In GLEZER, the "guillotine" device does 
While  evidence collection and storage apparatus comprising a container and a swab is well known in the art, the features of the container body including the rim recess for engaging and gripping the shaft portion simultaneously is not found or suggested in the prior art. 
Claims 52-65, 68, 71 and 73 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797